 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDOften Truck Line; United Star Express,Inc.; andClaudeHayesandTeamsters,Chauffeurs,Warehousemen and Helpers,Local Union No.833. Cases17-CA-12053-1, 2, 322 December 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 19 November 1985 Administrative LawJudge James L. Rose issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusionsonly to theextent consistentwith thisDecision and Order.On 3 August 1983 H & S Motor Freight, Inc.filed a petition under Chapter 11 of the UnitedStates Bankruptcy Code. At that time H & S was aparty to a collective-bargaining agreement with theUnion with an expiration date of 31 March 1985.On 8 December 1983 the bankruptcy judge enteredan order to show cause why the petition shouldnot be dismissed because of H & S's failure tosubmit the required operating reports. On 11 De-cember 1983 Claude Hayes, president and principalowner of H & S, contacted unit employees individ-ually to inform them that he would no longer bedoing business as H & S but would continue to op-erate.Hayes announced to the employees thatwages and certain benefits would remain the sameand that other benefits would change. He invitedthem to report for work the following day underthose conditions.On 12December 1983 H & S no-tified the bankruptcy court that it had closed itsbusinesson 9 December and requested leave to fileits "liquidating plans" under Chapter 11.The judge found that the Respondents were atall relevant times a single integrated enterprise andan alter ego successor to H & S and that underNLRB R Bildisco & Bildisco,465 U.S. 513 (1984),Hayes violated Section 8(a)(5) by bypassing theUnion and dealing directly with the employees onand after 11 December 1983. We adopt these find-ings in the absence of exceptions.We disagree however with the judge's disposi-tion of the complaint allegation that since about 12December 1983 the Respondent has failed and re-fused to abide by the terms of the collective-bar-gaining agreement between H & S and the Union.282 NLRB No. 73The judge correctly statedBildisco'sholding thatfrom the filing of a petition in bankruptcy untilfinal acceptance a collective-bargaining agreementisnotan enforceable contract within themeaningof Section 8(d) of the Act and that a debtor in pos-session does not commit an unfair labor practicewhen it unilaterally rejects or modifies a collective-bargaining agreement before final rejection is ap-proved by the bankruptcy court." However, infinding that the Respondent, as an alter ego succes-sor of a debtor in possession,shared H & S'sBil-discorights and in thereby dismissing the 8(a)(5) al-legation as to contract abrogations, the judge erro-neously relied onBDJ Contracting Co.,273 NLRB1858 (1985).BDJisclearly distinguishable. In that case theoperations of the alter egos themselves were sub-ject to the supervision of the bankruptcy court. Inthe instant case there is no evidence that the Re-spondent has been brought within the jurisdictionof the bankruptcy court. Thus the policy underly-ingBildiscoprovides no ground to release the Re-spondent from its 8(d) obligation as an alter ego togive effect to the terms and conditions of the 1982-1985 collective-bargaining agreement. SeeEdwardCooper Painting,273 NLRB 1870 at fn. 8 (1985),enfd. 804 F.2d 934 (6th Cir. 1986).Accordingly, we must now address the merits ofthe 8(a)(5) allegation that the Respondent since 12December 1983 has failed to abide by the terms ofthe 1982-1985 collective-bargaining agreement be-tween H & S and the Union. As set forth by thejudge, Hayes began on 12 December 1983 to oper-ate under the names of the Respondent using H &S trucks and routes and serving former H & S cus-tomers.Hayes testified without contradiction that thewage rate after 12 December 1983 continued to be$10 per hour, the same rate H & S had been payingsince late 1982.2 Hayes further testified that hecontinued to grant all holidays called for in thecollective-bargaining agreement. However, he alsoconfirmed the testimony of employees Larry Pryorand Larry Arni that, as of 12 December 1983 heceased deducting union dues from the paychecks ofemployees who had authorized such deductions.Union Business Representative Larry Ballew testi-1The judgenoted that the modifications ofBildiscocontained in theBankruptcy Amendments and Federal Judgeship Act of 1984 do notapply to this case since the petition was filed prior to its enactment.2This amount was less than the contractual minimum wage rate.Hayes testified that the employees had agreed to this reduction and thatUnion Business RepresentativeLarry Ballewhad stated that"Whateveryou all agree to isfine byme." Ballew testified that he told Hayes thedecision was "strictly up to"the employees.We find no violation as tothis departure from the collective-bargaining agreement since the evi-dence does not show that it was imposed unilaterallyby theRespondent. OTTEN TRUCK LINEfried, and Hayes agreed, that September` 1983- wasthe last month for which the Union received duesmoneys owing under the contractual dues-checkoffclause from H & S or any of the alter ego succes-sors.Pryor also testified without specific contradictionby Hayes that after 13 December 1983 the Re-spondent provided no contractual sick leave andthat the vacation time he was granted was less thanthat he was entitled to under the collective-bar-gaining agreement.Finally, it is undisputed that sometime in 1982Hayes unilaterally -ceasedmaking remittances tothe Union's health and welfare fund and pensionfund on behalf of his H & S employees and that thefailure to meet this contractual obligation contin-ued after 12 December 1983.3Thus the record shows that the Respondent hasfailed to abide by the terms and conditions of em-ployment asset forth in the relevant collective-bar-gaining agreement after 12 December 1983 as al-leged in the complaint and has violated Section8(a)(1) and(5) of the Act,AMENDED CONCLUSIONS OF LAW1.Otten Truck Line; United StarExpress, Inc.;and ClaudeHayes, an individual,as alter egos of H& S Motor Freight,Inc., constitute a single em-ployerengaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.Teamsters,Chauffeurs,Warehousemen andHelpers,Local UnionNo. 833 is a labor organiza-tion within the meaning of Section2(5) of the Act3The judge is correct at fn.3 of his decision in stating that since theinitial charge was filed on 17 February 1984,Sec. 10(b) bars finding vio-lations as to failures to abide by the colllective-bargaining agreement priorto the bankruptcy petition that was filed 2 weeks before the 10(b) periodbegan.We note,however, that the General Counsel has alleged viola-tions only since 12 December 1983,a date well within the 10(b) period.However with respect to the Respondent's failures to make benefit fundpayments since that date,eachfailure to make contractually requiredperiodic payments can constitute a separate and distinct violation of anemployer'sbargaining obligation.Farmingdale IronWorks, Inc., 249NLRB 98 (1980),enfd.mein. 661 F.2d 910(2d Cir.1981),andAbbeyMedical/Abbey Rents, Inc.,264 NLRB 969 (1982). Therefore we find thatnotwithstanding,the time-barred nature of H & S's original 1982 refusalsto make fund payments,the failures to pay encompassed by the complaintdo constitute violations of Sec. 8(5).Chairman Dotson agrees with his colleagues that the Respondent's fail-ure to make benefit fund payments since 12 December 1983 constitutes aviolation of Sec.8(aX5) of the Act for the following reasons. As hestated in his dissent inRapid Fur Dressing,278 NLRB 905 (1986),Chair-man Dotson would find that H & S's failure to make the fund paymentsin 1982 constituted nothing more than a contract violation. However,when Hayes, president and principal owner of H&S, 'on 11 December1983 contacted the employees and informed them that he would nolonger do business as H & S butwouldcontinue to operate as the Re-spondent with stated different terms and conditions of employment,Hayes in essence repudiated the agreement between H & S and theUnion.Under these circumstances,the Respondent's subsequent failure tomake the fund payments,which occurred within the 10(b) period,ceasedbeing a mere breach of contract but rather constituted a violation of 'Sec.8(a)(5) of the Act. Accordingly,Chairman Dotson finds it unnecessary topass on the rule ofFarmingdale Iron Work..495and- at- all= material times herein has been the exclu-sive representative for the purposes of collectivebargaining within the meaning of Section 9(b) oftheAct of the following employees of the Re-spondent:All drivers, warehousemen and dock workers,excluding, all office clerical employees, salesemployees, guards and supervisors as definedin the Act.3.At all times material herein the Respondentand the Union have been bound by the terms andconditions of a collective-bargaining agreement forthe period from 1 March 1982 through 31 March1985 and covering all employees in the unit de-scribed above.4.The Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and(5) of the Act by bypassing the Union and dealingdirectlywith the employees on and after 11 De-cember 1983 and by failing and refusing to bargainwith the Union as the exclusive collective-bargain-ing representative of the employees in the unit de-scribed above and by failing and refusing on andafter 12 December 1983 to abide by certain termsof its collective-bargaining agreementwith theUnion.5.The unfair labor practices described aboveaffect commerce within the meaning of Section2(6) and (7) of the Act.ORDER-The National Labor Relations Board orders thatthe Respondent, Otten Truck Line; United Star Ex-press,Inc.,andClaudeHayes, an Individual,Eldon, Missouri, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Dealing individually since 11 December 1983with employees who are represented by the Unionfor purposes of collective bargaining.(b) Since about 12 December 1983 failing and re-fusing to bargain with Teamsters, Chauffeurs,Warehousemen and Helpers, Local Union No. 833,and to abide by the terms of the collective-bargain-ing agreementto which theRespondent, as H & SMotor Freight, Inc.'s alter ego, was a party.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Recognize,and, on request,bargain collec-tivelywith the Union as the exclusive bargainingrepresentative of its employees in the following 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit appropriate for purposes of collective bargain-ing and abide by the terms of the collective-bar-gaining agreementwith the Union:All drivers, warehousemen and dock workers,excluding all office clerical employees, salesemployees, guards and supervisors as definedin the Act.(b)Make whole the employees who have in-curred losses since 12 December 1983 because ofthe Respondent's failure to abide by certain termsand conditions of employment of the collective-bargaining agreementwith the Union, with the ex-ception of wage rates.Such monetary amounts areto be computed in accordance with the Board's de-cision inOgle Protection Service,183NLRB 682(1970),withinterest thereon asprescribed inFlori-da Steel Corp.,231 NLRB 651 (1977). In addition,the Respondent shall pay the contractually agreed-on health and welfare and pension trust funds inthe amounts of the contributions that the Respond-ent failed to make on behalf of the unit employeessince 12 December 1983 in accordance with theBoard's decision inFox Painting Co.,263 NLRB437 (1982), with any additional amounts applicableto such payments to be computed in accordancewith the Board's decision inMerryweather OpticalCo., 240 NLRB 1213 (1979). The Respondent shallreimburse its employees for any expenses resultingfrom its failure to make fund payments in themannerset forth inKraft Plumbing & Heating, 252NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9thCir. 1981). The Respondent shall also remit to theUnion the dues amounts that 'the Respondent failedto make since 12 December 1983 for each employ-ee who had executed a dues-deduction authoriza-tion. Interest shall be computed in the manner setforth inFlorida Steel Corp.,supra.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Eldon, Springfield, Kansas City,and, St. Louis, Missouri facilities copies of the at-tached notice marked "Appendix."4 Copies of thenotice, on forms provided by the Regional Direc-tor for Region 17, after being signed by the Re-spondent'sauthorizedrepresentative,shallbeposted by, the Respondent immediately upon re-4If thisOrder is enforcedby a judgmentof a UnitedStates court ofappeals,the wordsin the notice reading"Posted by Order of theNation-al LaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor RelationsBoard."ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.(e)Notify theRegionalDirector in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.55 The judge included in his recommended Order a visitatorial clauseauthorizing the Board,for compliance purposes,to obtaindiscovery fromthe Respondent under theFederalRulesof Civil Procedureunder the su-pervisionof the UnitedStates court of appeals enforcingthe Order.Under thecircumstances of this case a visitatorial clause is not warrant-ed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,Local Union No. 833, as the dulydesignatedrepresentative of our employees in a unit appropri-ate for purposes of collective bargaining; and WEWILL NOT fail and refuse to abide by the terms ofourcollective-bargainingagreementwith theUnion.WE WILL NOT deal directly with our employeeswho are represented by Teamsters, Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 833, concerning wages and hours orother terms and conditions of employment.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and, on request, bargain col-lectivelywith the Union as the exclusive collec-tive-bargaining representative of our employees inthe unit described above, and WE WILL abide bythe terms of our collective-bargaining agreementwith the Union.WE WILL make whole the employees who haveincurred losses of benefits because of the failure toabide by the terms and conditions of our collective-bargaining agreement with the Union, and WEWILL pay the contractually agreed-upon trust fundsin the amounts of the contributions that we failedto make on behalf of our employees. WE WILL re- OTTEN TRUCK LINEimburse our employees for any expenses resultingfrom our failure to make the required payments.WE WILL reimburse the Union for losses sufferedbecause of our failure to remit authorized dues de-ductions.The computations of the monetaryamounts and appropriate interest thereon will bemade in accordance with applicable decisions ofthe National Labor Relations Board.OTTEN TRUCK LINE; UNITED STAREXPRESSINC.; AND CLAUDE HARES,AN INDIVIDUALJulieK. Hughes, Esq.,for the General Counsel.Mr. Claude Hayes,of Eldon, Missouri, pro se.DECISIONSTATEMENT OF THE CASEJAMES L. RosE, Administrative Law Judge. Thismatter wastried beforeme on17 September 1985 at Jef-ferson City,Missouri, on the General Counsel's secondamended consolidated complaint.! It is alleged that theRespondent (collectively Otten Truck Line; United StarExpress, Inc; and Claude Hayes), along with H & SMotor Freight, Inc. (H & S), constitute a single integrat-ed business enterprise and a single employer within themeaning ofthe Act and are alter egos. It is alleged thatsince onor about 12 December 1983, the Respondent hasfailed and refused to abide by the terms of a collective-bargaining agreementwith Teamsters, Chauffeurs, Ware-housemen and Helpers, Local Union No. 833 (the Union)and on 11 December bypassed the Union in dealing withemployees, thus violating Section 8(a)(5) of the NationalLabor Relations Act, 29 U.S.C. § 151 et seq.None of the entitiesnamedfiled a formalanswer inthisproceeding nor otherwise denied the allegations ofthe second amended consolidated complaint. However,Claude Hayes did appear and participated in the hearing.Though given an opportunity, Hayes declined to be rep-resented by counsel.Rather than move for default, the General Counselpresented testimony and documentary evidence in sup-port of theallegationsof the complaint. Hayes cross-ex-amined some of the witnesses and was given the oppor-tunity to present evidence and testify on his own behalf,which he did.On this record, including a memorandum from theGeneral Counsel, Hayes having failed to submit anywritten statement, and based on my observation of thewitnesses,I issuethe following:'The charge in Case 17-CA-12053-1 was filed on 17 February 1984,the firstamended charge thereinwas filed on 29 August 1984, and thesecond amendedchargeon 20 September1984. The charge in Case 17-CA-12053-2 wasfiled on 17 February 1984,the first amended chargetherein wasfiled on 29 August 1984,and the second amended charge 20September1984ThechargeinCase 17-CA-12053-3 was filed on 17February 1984,and the first amended charge thereinwas filed on 20 Sep-tember 1984 The secondamendedconsolidatedcomplaintwas filed on 8August 1985.FINDINGS OF FACT497The material facts of this matter are undisputed andmay be summarized: In 1956, H & S was incorporated inthe State of Missouri to dobusinessprimarilyas an intra-state common carrier with routes around central Missou-ri.By the time of the events here, H & S operated aprincipalterminal inEldon, Missouri, and had terminalsin St.Louis, Kansas City, and Springfield as well. H & Sdrivers would pick up freight from customers in the cen-tralMissouriarea andtake it to Kansas City or St. Louisfor interliningwith major interstate carriers dependingon the destination of the freight. Similarly, H & S wouldpick up freight at one of its border terminals for trans-portation to the central Missouri destination.When H & S was first incorporated, the president, andapparently principal owner and chief executive, wasClaude Hayes' father. Sometime in the late 1970s, ClaudeHayes took over these functions and at the times materialherein was the president, principal owner, and chief ex-ecutive of H & S.In addition to operating H & S, Hayes was also en-gaged in intra-and interstate trucking doingbusiness asHayes Trucking Company, Otten Truck Line (usingroute authority he had purchased from one Peter Otten),and Hayes Truck Lines Inc. (not a named Respondentnor apparently involved in this matter).For many years the Union represented H & S employ-ees in a traditional drivers and warehousemen bargainingunit.2H & S and the Union were parties to a series of collec-tive-bargainingagreements,themost recent of whichwas the National Master Freight Agreement and CentralStates Local Cartage Supplemental Agreement negotiat-ed between the International Brotherhood of Teamstersand various employer organizations effective from 1March 1982 through 31 March 1985. Among otherthings, this collective-bargaining agreement provided forcertain minimumwages for employees in the bargainingunit as well as contributions to the Central States Healthand Welfare Trust Fund and the Central States PensionFund. It also provided for vacations, holidays, and otherterms and conditions of employment of employees, in-cluding, the deduction and remittance of dues for em-ployees so authorizing.According to Hayes,some time in late1982 he metwith his H & S employees and told them that he couldpay only $10 an hour (which was less than the minimumcontractual wage) and they agreed to accept. About thistime,ifnot before, Hayes quit making remittances onbehalf of his employees to the health and welfare andpension funds.In a letter dated 3 April 1983, from one of the officialsof the Central States Southeast and Southwest AreasHealth and Welfare and Pension Funds, it was noted thatH & S was substantially delinquent in fund payments. InII Thefollowing is the appropriate unit within the meaningof Sec. 9(b)of the ActAll drivers,warehousemen and dock workers,excluding all officeclerical employees, salesemployees,guards and supervisors as de-fined in the Act. 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe subsequent bankruptcy action filed by H & S on 3August 1983,these funds led the list of H & S's top 10unsecured creditors.At that time there were arrearagesto the pension fund in the amount of$84,703.08 and tothe' health and welfare fund of $66,677,68.On 14 February 1983, according to Hayes'testimony,he "shut the doors" and ceased operating Hayes TruckLine Inc. The employees of Hayes Truck Lines were notmembers of the Union but had been represented by, theBrotherhood of Railroad and Airline Clerks.One em-ployee of Hayes Truck Line Inc. became an employee ofH & S.Then; on 15 June 1983, with Hayes as the presidentand principal stockholder,United,StarExpress, Inc.(United Star) was formed.On 3 August 1983 Hayes filed a, certificate of corpo-rate resolution and a petition under Chapter XI of theUnited States Bankruptcy Code. On 8 December thebankruptcy judge entered an order to show cause whythe case should not be converted to a Chapter VII pro-ceeding because Hayes had failed to file the required re-ports.On Sunday,11December,Hayes called all the em-ployees of H & S and advised each that he was ceasingto do business as H & S,but that he would continue tooperate. If the employee wished to work, he was toreport the next day. The-pay and benefits offered by thenew employing entity were to be the same.In fact all but two H & S employees continued towork. They serviced the same customers and operatedthe same equipment under the same supervision out ofthe same terminal as they had in the past. But secretarieswere instructed to answer the telephones as HayesTrucking rather than H & S. On 1 January 1984, thenom de plume of the operation was changed to UnitedStar Express.From 12 December 1983 until 30 March 1984 Hayesdid business as Hayes Trucking, Otten, and United Starusing H & S trucks and routes and servicing former H &S customers.On March 30, however, the bankruptcycourt issued an order prohibiting use of H & S assets bya thirdpartywithout approval of the court.In fact,according to Hayes' testimony,all the equip-ment,was owned by him personally,never having beentitled in H & S. Hayes further testified that neither H &S nor Otten nor United Star nor any of his other compa-nies ever,'had any kind of a written lease agreement forthe use of equipment nor was Hayes ever paid for such.Hayes further testified that as to all these companies, hepersonally was co-obligatedfor debt.Hayes admitted that H & S, Otten, United Star, and heindividually and they collectively, annually derived grossrevenues in excess of $50,000 from the transportation ofcommodities in interstate commerce.He admitted thatduring the 12-month period ending 1 June 1985, UnitedStar, in the conduct of its trucking operation, also de-rivedgross revenues in excessof $50,000 in the transpor-tation of commodities in interstate commerce.CONCLUSIONS OF LAWI. JURISDICTIONOn the jurisdictional facts admitted by Hayes and theclear interrelationship between the various entities Hayesoperated, theyare, collectively and singularly,employersengaged in interstate commerce within the meaning ofSection 2(2), (6), and(7) of the Act.II.THE LABORORGANIZATIONThe testimony of Larry Ballew, the Union's businessagent, establishes that employees are members of theUnion that represents them for purposes of collective-bargainingwith employers engaged in interstate com-merce concerning wages, hours, and other terms andconditions of employment. The Union is a labor organi-zation within the meaning of Section 2(5) of the Act.M. SINGLE EMPLOYER AND/OR ALTER EGOOn the undisputed facts ,outlined above, it is clear thatduring the times material Hayes was a sole or principalowner of Hayes Truck Line Inc., Hayes Trucking, OttenTruck Line, UnitedStar Express,Inc.,, and H & S TruckLine, Inc. For all ' these enterprises Hayes was the chiefexecutive officer. In short, for many years Hayes was inthe trucking business,using route authority acquiredunder variousnames.He pursued this activity under var-ious business forms including corporate and noncorpor-ate.It appears from the testimony that the principal com-pany through which Hayes operated until December1983 was H & S, which at its peak employed some 120individuals.On this record, there is little question thatthe day-to-day business decisions, ownership, labor rela-tions policy, and general direction of .all these variousbusiness entitieswere controlled by Claude Hayes, andthus all these companies,including Hayes as an individ-ual, formed a single integrated enterprise,and were infact alter egos.And when H&S as a debtor in posses-sion ceased doing business,Hayes Trucking,Otten, andfinallyUnited Star became its successor, employing sub-stantially the same employees who do the same workunder the same supervision,using the same equipment,and servicing the same customers. SeeAllcoast Transfer,271 NLRB 1374 (1984), and cases cited therein.IV. THE UNFAIR LABOR PRACTICESHayes signed a collective-bargaining agreement withthe Union covering the employees of H & S, which pro-vided for thepayment of certain minimum wages as wellas contributions to fringe benefit funds. The contract alsoprovided that in the event the business structure of theemploying company should change, the successor wouldbe bound byits terms.Hayes ceased performing under the collective-bargain-ing agreement some time in 1981. Yet he continued tooperate his trucking business,as H & S until 12 Decem-ber 1983, and thereafter as Hayes Trucking, Otten,and/or United Star. He continued not to abide by the OTTEN TRUCK LINE499terms of the collective-bargaining agreement that he hadsigned with the Union.Further, on 11 December he talked to his various em-ployees individually,announced to them the cosmeticchanges and the way in which he intended to do businessin the future,and offered them wages at the rate of $10an hour and other terms and conditions of employment.It is clear that Hayes dealt individually with his em-ployees, notwithstanding that they were,and had been,represented by the Union for purposes of collective bar-gaining.InNLRB v. Bildisco&Bildisco,465 U.S. 513 (1984),the United States Supreme Court held,inter alia, thatwhen an employer files a bankruptcy petition,any col-lective-bargaining agreement to which it is a party is un-enforceable within the meaning of Section 8(d) from thedate of such filing.Thus,the employer/debtor in posses-sion cannot be found to have violated Section 8(a)(5) if itchanges the terms and conditions of the agreement be-tween filing the petition and approval or rejection of thatagreement by the bankruptcy court.Edward CooperPainting,273 NLRB1870 (1985);El San Juan Hotel, 274NLRB 13 (1985).Congress overruled this portion ofBildiscowith theBankruptcy Amendments and Federal Judgeship Act of1984, 11U.S.C. § 1113, forthose matters filed after itseffective date of 10 July 1984.PhoenixCo.,274 NLRB995 (1985).But inBDJ Contracting Co.,273 NLRB 1858, 1860 fn.3 (1985),the Boardheld, "The statute does not apply,however, to cases such as this where the bankruptcy pe-tition was filed prior to its enactment."Chairman Dotson specifically stated thatBDJshouldbe without precedential value because the Board ruledon a motion for summary judgment when the respondenthad failed to answer.However, a majority of the Boarddid not join in this view.Thus the Board's interpretationof the effect of the Bankruptcy Amendments is bindingon me,and is dispositive of the instant case.InBDJ,as here, the business entity in bankruptcy wasan alter ego of the successor entity and they constituteda single integrated business enterprise. The Board foundthe successor was "a continuing employing entity of anda successor to" the company in bankruptcy.273 NLRB1858, 1859. The Board concluded that the rule ofBildiscoapplied to the successor.Thus, I reject the GeneralCounsel'sargument thatBildiscoisappplicable only toentity filing bankruptcy.H & S filed its bankruptcy petition on 3 August 1983,$at a time whenBildiscowas viable. Thus H & S as adebtor in possession had the right under Section 8(d) tochange the terms of the collective-bargaining agreementwithout being in violation of Section 8(a)(5), as did itsalter ego successors. I therefore conclude that the allega-tions concerning altering the collective-bargaining agree-ment should be dismissed.However, inBildiscothe Supreme Court also held thatthe employer continued to have the duty to bargain withthe representative of its employees.Because Hayes' deal-ingswith employees on 11 December bypassed theUnion as their bargaining representative,such violatedSection 8(a)(5). Cf.United Technologies Corp.,274 NLRB609 (1985). An appropriate remedy for this will be rec-ommended.V. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe unfair labor practice found above,occurring inconnectionwith the business described above, has aclose, intimate,and substantial relationship to trade, traf-fic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing com-merce and the free flow thereof within the meaning ofSection 2(6) and(7) of the Act.THE REMEDYHaving concluded that the Respondent has violatedSection 8(a)(5) of the Act in certain respects, I shall rec-ommend that it cease and desist therefrom and take cer-tain affinnative action.[Recommended Order omitted from publication.]8The initialcharge wasfiledon 17 February 1984,more than 6monthslaterThusprepetitionacts could not be found violative of theAct, even had they beenalleged.